DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species G (Figure 11) in the reply filed on 8/23/2022 is acknowledged.  The traversal is on the ground(s) that no mutually exclusive features have been identified and that no serious search burden has been established.  This is not found persuasive because each of the species listed has the mutually exclusive feature identified (see page 2 of the restriction requirement mailed 6/23/2022).  For example, species A has a shouldered sleeve piece, whereas species B has a straight uniform sleeve piece.  The sleeve piece cannot be both a uniform sleeve piece and a shouldered sleeve piece.  Therefore, the two species are clearly mutually exclusive.  The remaining mutually exclusive features are clearly outlined in the restriction requirement and will not be repeated here.  With regards to the serious search burden, the numerous embodiments as outlined establishes a search burden due to the divergent subject matter and would therefore require different search strategies.  For example, a search for a shouldered sleeve piece might require a different search strategy for a straight uniform sleeve piece.  Therefore, to search all seven different embodiments would create a serious search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2, 8, and 17-18 are withdrawn by applicant from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/23/2022.  
Applicant further alleges claims 1, 3-5, 7, 9, 10, 12-16, and 19 read on the elected embodiment.  However, claims 3, 7, 9, 10, 12-16, and 19 are directed towards non-elected species.  Specifically:
Claim 3 recites the first end of the tube piece extends entirely through the sleeve piece, which is directed towards non-elected species B. The elected embodiment of species G has a diagonal transition from the tube to the sleeve, such that the tube piece does not extend entirely through the sleeve piece.
Claim 7 recites “a tube piece having a first end shaped to fit in the first end of the sleeve piece, wherein when the first end of the tube piece is disposed in the first end of the sleeve piece, an inner cross-sectional geometry of the second end of the sleeve piece conforms to an inner cross-sectional geometry of the first end of the tube piece, forming a continuous geometry across an interior transition between the sleeve and the tube piece”, which is directed towards at least non-elected species A.  The elected embodiment of species G has a diagonal transition from the tube to the sleeve, such that the tube piece is external to the sleeve piece, and thus not “disposed in the first end of the sleeve piece” nor “having a first end shaped to fit in the first end of the sleeve piece”. Since claim 7 is directed towards a non-elected species, so too are all the dependent claims of claim 7.
Claim 12 recites “wherein the first end of the tube piece is disposed in and attached to the first end of the sleeve piece with an outer cross-sectional geometry of the first end of the tube piece conforming to an inner cross-sectional geometry of the first end of the sleeve piece and forming a first joint”, which is directed to at least non-elected species A. The elected embodiment of species G has a diagonal transition from the tube to the sleeve, such that the tube piece is external to the sleeve piece, and thus does not have “an outer cross-sectional geometry of the first end of the tube piece conforming to an inner cross-sectional geometry of the first end of the sleeve piece”.  Since claim 12 is directed towards a non-elected species, so too are all the dependent claims of claim 12.
Accordingly, claims 3, 7, 9, 10, 12-16, and 19 are further withdrawn from consideration as being drawn to a non-elected species.

Status of Claims
The status of the claims as filed in the submission dated 8/23/2022 are as follows:
Claims 6, 11, and 20 are cancelled by the applicant;
Claims 1-5, 7-10, 12-19 are pending;
Claims 2, 3, 7-10, and 12-19 are withdrawn from consideration;
Claims 1, 4, and 5 are being examined. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Monolithic Tube Sheet Apparatus and Heat Exchanger”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerr (US2183043).
Re Claim 1. Kerr teaches an apparatus (Figures 1-5) comprising: 
a plate piece (1) defining a hole (3 and/or 4) (Figures 1-5); and 
a tube assembly (2, 5) comprising: 
a sleeve piece (5) having first (left side of 5 in Figure 3) and second ends (right side of 5 in Figure 3), wherein the second end of the sleeve piece is shaped to fit through the hole for attachment of the sleeve piece to the plate piece (Figures 1-5); and 
a tube piece (2) having a first end (right side of 2 in Figure 3) and a second end (left side of 2 in Figure 3), wherein inner and outer cross-sectional geometries of the tube piece and the sleeve piece are shaped for the first end of the tube piece to fit in at least the first end of the sleeve piece and to form a continuous interior fluid flow path from the second end of the tube piece through the plate piece when the sleeve piece is disposed in the hole and attached to the plate piece and the tube piece is disposed in the sleeve piece (Figures 1-5; Figures 1, 4, and 5 specifically illustrate the continuous flow path from the tube through the plate piece); 
wherein the plate piece, the sleeve piece, and the tube assemblies are a monolithic structure (Figures 1-5; Column 2 lines 5-17; The structure is bonded together to form a monolithic structure) formed using an additive manufacturing process (The limitation of “formed using an additive manufacturing process” is considered a product-by-process limitation.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113)), 
with the plate piece, sleeve pieces, and tube pieces being composed of different materials and defined by boundaries between the different materials (Figures 1-5; Column 1 lines 24-28 teaches the tube and plate piece can be dissimilar metals; Column 2 lines 39-55 teaches joining of the tube to the plate piece via the intermediate sleeve, wherein “the intermediate sleeve 5 may be of a metal having characteristics which render it suitable for welding both to the tube and to the vessel even though each be of different character and unsuited to each other so far as joining by fusion welding is concerned”. Thus, since the tube and vessel are unsuitable for welding to each other, the intermediate sleeve must be a third material that can be suitably welded to both the tube and vessel).

Re Claim 4. Kerr teaches the sleeve piece and the tube piece are round tubes and the inner and outer cross-sectional geometries of the tube piece and the sleeve piece are inner and outer diameters of the tube piece and the sleeve piece, respectively (Figures 1-5, wherein Figure 1 specifically illustrates round tubes, and thus by association, round sleeves).
Re Claim 5. Kerr teaches a heat exchanger (Column 2 lines 1-4 teaches the apparatus is a superheater header, which is considered a heat exchanger) comprising the apparatus of claim 1 (see claim 1 rejection above), wherein the sleeve piece is attached to the plate piece, the first end of the tube piece is fit into the first end of the sleeve piece, and the tube piece is attached to the sleeve piece (Figures 1-5; Column 2 lines 4-17), and wherein the plate piece defines the hole and plural additional holes, and further comprising plural additional tube assemblies respectively associated with the plural additional holes and attached to the plate (Figures 1 and 5 illustrate a plurality of tubes).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763